Citation Nr: 0004125	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of establishing 
entitlement to certain death benefits.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945; he died in August 1983.  



The appellant's claim for death benefits was previously 
denied by the Department of Veterans Affairs (VA) Albuquerque 
Regional Office (RO) in September 1987, finding that she did 
not meet the statutory requirements qualifying her as the 
surviving spouse of the veteran.  In view of the fact that 
the appellant has never established her status as a claimant 
for VA benefits, she did not submit any claim (well grounded 
or otherwise); therefore, there was no "finally denied 
claim" subject to finality review under 38 U.S.C.A. § 5108.  
Thus, her current application must be decided based on 
examination of the controlling law and regulation in light of 
the evidence on the underlying question of her entitlement to 
recognition as a properly eligible VA claimant.  Cf. Laruan 
v. West, 11 Vet. App. 80 (1998); Mayang v. Brown, 8 Vet. 
App. 260 (1995); Sarmiento v. Brown, 7 Vet. App. 80, 83-4 
(1994).

In her July 1998 substantive appeal, the appellant requested 
an RO hearing.  The record shows that an RO hearing was 
scheduled for October 7, 1998.  An October 7, 1998 report of 
contact, signed by the appellant, includes her wish to cancel 
the scheduled RO hearing.  


FINDINGS OF FACT

1.  The appellant and veteran were married in August 1948; 
they separated in 1949; the veteran obtained a legal divorce 
from the appellant on September 22, 1969.

2.  The veteran died in August 1983.

3.  At the time of the veteran's death, the appellant was not 
legally married to the veteran.  



CONCLUSION OF LAW

The appellant may not be considered the surviving spouse of 
the veteran for purposes of entitlement to certain VA death 
benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse.  As in any case, the 
threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established basic eligibility.  In this regard, it is 
initially noted that one claiming entitlement as the spouse 
of a veteran has the burden to come forward with 
preponderating evidence of a valid marriage under the laws of 
the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  A claimed surviving spouse who fails to 
submit appropriate evidence never attains the status of 
claimant and if the appropriate evidence is not submitted, 
the claim fails due to the absence of legal merit or lack of 
entitlement under the law and, therefore, must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In order to be considered the veteran's surviving spouse, it 
must first be established that the claimant was the veteran's 
widow, which requires that the claimant's marriage to the 
veteran meet the requirements of 38 C.F.R. § 3.1(j) and, 
among other requirements, that she was the lawful spouse of 
the veteran at the time of the veteran's death.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

As the law applies in this case, the term "wife" means a 
person whose marriage meets the criteria of 38 C.F.R. 
§ 3.1(j) wherein the term "marriage" is defined as meaning 
a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j).

The record shows that the veteran sustained multiple wounds 
and injuries during combat in World War II; at the time of 
his death in August 1983, service connection was in effect 
for numerous disabilities incurred during his World War II 
service, including a chronic psychiatric disability, 
pulmonary tuberculosis, and residuals of multiple gunshot 
wounds; a 100 percent disability evaluation was in effect at 
the time of his death.

Post-service medical evidence shows that the veteran 
underwent extensive inpatient and outpatient treatment at 
various facilities since March 1946, due to disability 
incurred during his World War II service, including that 
associated with his psychiatric disability (service 
connection for a chronic psychiatric disability was initially 
granted by RO rating decision in May 1959, effective in April 
1946).  

The marriage certificate reveals that the veteran and 
appellant were married on August 14, 1948.  They had two 
daughters, born in June 1949 and June 1950.

A May 1949 neuropsychiatric examination report from a VA 
hospital reveals that the veteran received inpatient 
treatment at that facility since April 1949 due to 
schizophrenic reaction.  On examination, it was indicated 
that he was married since August 1948.  After his hospital 
admission in April 1949, his spouse reportedly left the 
marital residence and went to live with her relatives.  The 
veteran appeared very fond of his spouse but indicated that 
he was fearful about losing her.  He was discharged from the 
hospital, against medical advise, in September 1949.  

By a rating decision in June 1949, the veteran was found 
incompetent for VA purposes effective from April 1949, the 
day of his admission to VA hospital, as identified above.  In 
February 1950, the New Mexico Veterans' Commission (the 
Commission) was appointed as the veteran's fiduciary; the 
Commission remained in such capacity until his death in 
August 1983.  

A March 1950 VA letter to the New Mexico State Hospital 
(NMSH) indicates that the veteran was hospitalized at a VA 
facility due to psychiatric disability in April 1949 and was 
discharged from that hospital in September 1949.  In December 
1949, he became abusive and violent toward his spouse, was 
arrested and placed in jail, and was eventually committed to 
the NMSH where he was hospitalized until March 1950 (at which 
time he was transferred to a VA hospital).  

The veteran was hospitalized at a VA hospital from March 1950 
to November 1956; during that period of time, he participated 
in a home trial visit program, having lived with his parents, 
his brother, and by himself.  He was discharged from the 
hospital in November 1956, at the conclusion of his last home 
trial visit.  

In July 1957, the veteran was hospitalized at a VA facility 
(having been transferred from the NMSH where he was admitted 
in March 1957 due to threatening behavior), and he was 
discharged from the hospital in June 1959.  During such 
hospitalization, he participated in home visit trial program 
and lived with a foster family.  A January 1959 trial visit 
report shows that he was estranged from his spouse and that 
the spouse lived with her parents.  Reportedly, he visited 
her during his trial visit at which time she indicated that 
she did not intend to reconcile with him and he should not 
plan on returning to her.  Hospitalization records reveal 
that his spouse visited him in the hospital on several 
occasions, but did not express a desire to live with him 
after his hospital discharge.  

On VA psychiatric examination in May 1961, the veteran 
indicated that he was married in 1948, that he and his spouse 
had separated in 1949, and that they had not lived together 
since the separation.  

On VA psychiatric examination in June 1962, it was indicated 
that the veteran lived by himself and was either separated or 
divorced.  He indicated that he felt sad about not having 
seen his two daughters in 4 years.  

A notarized copy of a Divorce Decree from the District Court 
in and for the County of Fremont, State of Colorado, reveals 
that the veteran filed a petition for divorce from his spouse 
(the appellant), and that a divorce decree was granted on 
September 22, 1969, at which time the marriage between the 
parties was dissolved.  Evidence of record shows that she was 
"dropped" as his dependent, effective October 1, 1969. 

VA and Colorado State Hospital medical records from January 
1970 to November 1977, documenting intermittent periods of 
hospitalization due to various disabilities, consistently 
show the veteran's marital status as "divorced."  

The veteran's death certificate reveals that he died in 
August 1983 at age 61 due to acute myocardial infarction.  
The death certificate shows his marital status at the time of 
death as "divorced."  

In August 1987, the appellant filed a claim for DIC or death 
pension benefits, claiming entitlement based on her status as 
surviving spouse (in her application, she stated that the 
cause of the veteran's death was unknown to her).  She 
indicated that they were married on August 14, 1948, and that 
their marriage ended in divorce on September 22, 1969.  She 
stated she had not lived continuously with the veteran from 
the time of their marriage until his death, noting that their 
separation was due to his mental illness.  

The appellant's claim was denied by the RO in December 1987 
on the basis that she was not entitled to the status of 
surviving spouse of the veteran.

In March 1998, the appellant again filed a claim for DIC or 
death pension benefits, contending that she was the surviving 
spouse of the veteran.  She again indicated that they were 
married in 1948, divorced in 1968, and had not lived 
continuously together from the time of marriage until his 
death in 1983.  She suggested that they separated because of 
his mental illness, that he "applied" for divorce from her 
during his hospitalization (due to psychiatric disability), 
and that she was not notified of the divorce until after the 
divorce decree had been entered.

Based on the foregoing, the Board finds that the appellant 
has not met the initial burden of submitting evidence that 
she is entitled to the status as the veteran's surviving 
spouse.  While the Board does not doubt her conviction as to 
the merit of her claim, it is clear that she has no 
entitlement under the law.  Her current argument does not 
change in any way the fundamental fact that, under the law, 
she is not the surviving spouse of the veteran.  The parties 
divorced in September 1969, and that legally terminated their 
marital relationship.  Simply put, the applicable law and 
regulations make no provision for the payment of VA death 
benefits to a person such as the appellant, whose divorce to 
the veteran was uncontested during his lifetime and preceded 
his death by many years.  The explanation can be put no more 
plainly or simply, and the Board must respectfully invite the 
appellant's attention to the plain language of 38 C.F.R. 
§ 3.50(b) which states unequivocally that a surviving spouse 
is a person who was married to the veteran at the time of his 
death.

As discussed above, the evidence shows that the veteran and 
the appellant separated in 1949, when he was hospitalized due 
to his chronic psychiatric disability; the evidence also 
indicates that the parties had not lived together since their 
separation in 1949.  Although the evidence indicates that the 
separation in 1949 may have been precipitated by the 
veteran's violent behavior toward his spouse, the extensive 
record in the claims file shows that she never intended to 
resume marital relations with him after they separated.  

The Board notes that, in certain situations, an appellant 
claiming the status of veteran's surviving spouse may prevail 
even if the parties did not continuously reside together from 
the time of marriage until the veteran's death; if the 
parties were separated, and such separation was due to the 
misconduct of, or was procured by the veteran, without the 
fault of the spouse, and the spouse has not remarried (with 
certain exceptions listed in 38 C.F.R. § 3.53 not pertinent 
here), or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person, the appellant may be entitled to 
the status of the veteran's surviving spouse.  38 C.F.R. 
§ 3.52(b)(1), (2) (1999).  However, an appellant may be 
entitled to the status of veteran's surviving spouse (even 
where the parties were separated at the time of veteran's 
death) only if she was his spouse (i.e., still actually 
married to him) at the time of his death.  38 C.F.R. 
§§ 3.1(j), 3.50(a), (b).  

As indicated above, the September 1969 divorce terminated the 
legal marital relationship between the appellant and the 
veteran.  Pursuant to that divorce decree, the appellant was 
no longer the "spouse" of the veteran.  A spouse is defined 
as a person legally married, see 38 C.F.R. §§ 3.1(j), 3.50.  
A divorce legally dissolves a marriage.  The veteran divorced 
the appellant, and she was no longer his spouse after 
September 22, 1969.  Therefore, she cannot be the surviving 
spouse, as she was not married to him at the time of his 
death in 1983.  The circumstances of the parties' separation 
in 1949 and divorce in 1969 play no part in the VA's 
consideration of her current claim for recognition as his 
surviving spouse.  While the Board certainly sympathizes with 
the appellant in regard to any reported abuse she may have 
endured during her marriage with the veteran, but that alone 
is not sufficient to provide a basis for her recognition as 
the surviving spouse.  The appellant herself has acknowledged 
that she and the veteran were divorced since September 1969, 
and she has not suggested that the parties ever resumed 
marital relations between the time of their divorce in 1969 
and his death in 1983.

In view of the foregoing, there is no legal basis on which 
the appellant's claim can be based.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  Sabonis, 6 Vet. 
App. at 430.


ORDER

The appeal seeking recognition of the appellant as the 
veteran's surviving spouse for purposes of VA death benefits 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

